Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Majed Subh appeals the district court’s order granting summary judgment to the Defendant in his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Subh v. Department of the Army, No. 1:10-cv-00433-LMB-TR J, 2010 WL 4961613 (E.D.Va. Nov. 30, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.